DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Applicant's response filed on 1/27/2022.

Allowable Subject Matter

Claims 1-17 are allowed.

Examiner’s Statement for Reasons for Allowance

The following is an Examiner’s statement of reasons for allowance: After further consideration, it is noted that the prior art does not teach all the features of the claimed invention.

Applicant’s amendments and prior arguments clarify that the invention is directed towards a subscription management user interface in response to detecting deletion of an application that utilizes an active subscription associated with the user account of the user.  The examiner has found no prior art which teaches the required features claimed.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saltzman et al. (US Patent 8458051) – teaches a method of managing subscription-based services which include receiving configuration data from a third-party service provider at a subscription service management system.
Baker et al.  (US Patent Application US 2013/0179360) – teaches a method for a provisional subscriber system for an identity management system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571)-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SANG H KIM/Primary Examiner, Art Unit 2176